DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over Burnham et al. (US Patent Publication No. 2005/0039508 A1) in view of Crabtree et al. (US Patent Publication No. 2013/0019645 A1).


    PNG
    media_image1.png
    465
    697
    media_image1.png
    Greyscale
In regard to claim 1, Burnham et al. disclose a method for processing manure [Paragraph 0057] comprising water and ammonia [Paragraph 0031], illustrated in Fig. 1 comprising the steps of: 
reducing the pH of the manure (e.g. sulfuric and/or phosphoric acid are mixed with sludge in reactor 12) to generate ammonium from the ammonia (e.g. ammonia compound and acid compound form ammonium sulfate or ammonium phosphate) [Paragraph 0033];
heating the manure (e.g. directly passing the pH-adjusted sludge to dryer 16) to vaporize at least a portion of the water and ammonia contained therein (e.g. the vapors formed during the reaction of the slurry with the acid, flashed off steam, are conveyed) [Paragraph 0045-46], generate fine carbonaceous particles having ammonium sorbed thereon (e.g. ammonia, particulates, water vapor, dust and air) [Paragraph 0049], and disperse the fine carbonaceous particles in an air stream (air is transferred to dust cyclone 34) [Paragraph 0049]; and


Burnham does not explicitly disclose a step of removing water from the nitrogen-rich liquid to form the liquid fertilizer composition.

Crabtree et al. is directed to a liquid fertilizer and method of making a liquid fertilizer [Paragraph 0005]. The method includes a step of filtering [Paragraph 0015] a liquid fertilizer (e.g. removing water) to achieve a suspended solids concentration within the nitrogen-rich liquid of less than 15,000 ppm [Paragraph 0028, 0051-0052]. Removing water from the nitrogen-rich liquid (e.g. filtering) is performed to remove the material of a size that might disrupt an irrigation system and preferred filtering processes include, but are not limited to, the use of a 500-mesh screen, membrane filters, continuous agitation through turbulent flow, or reverse osmosis, with or without a self-cleaning method of filtration [Paragraph 0028].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burnham to create a liquid fertilizer from the ammonia vapor, as taught by Crabtree. One of ordinary skill in the art would have been motivated to do so to collect as much NH4 ammonia as possible for use as a fertilize r [Crabtree, Paragraph 0026; 

In regard to claims 2-3, Burnham discloses using a baghouse filter (36) to remove an amount of particulates (e.g. carbonaceous particles), the step of removing the particulates comprising this filtration step [Paragraph 0049].

In regard to claim 4, Burnham discloses steps of recombining the removed particulates (e.g. carbonaceous particles, etc.) in a recycling step with the manure [Paragraph 0049].

	In regard to claim 5, Burnham does not explicitly disclose a step of forming a liquid fertilizer composition that comprises less than 15,000 ppm of suspended solids. However, Crabtree et al. disclose a step of filtering [Paragraph 0015] a liquid fertilizer (e.g. removing water) to achieve a suspended solids concentration within the nitrogen-rich liquid of less than 15,000 ppm [Paragraph 0028, 0051-0052]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a composition comprising a suspended solids content within the claimed range. One of ordinary skill in the art would have been motivated to do so because removing suspended solids to a level below the claimed limit prevents disruption or blockage to an irrigation system [Paragraph 0015].

	In regard to claims 6-7, Burnham et al. disclose a heating step carried out using a rotating drum dryer [Paragraph 0047], wherein the heating is to a temperature of about 200°F [Paragraph 0078].

	In regard to claims 8-9, Burnham et al. disclose the fumes (e.g. water vapor, vaporized ammonia, and carbonaceous particles) from the heating step are conducted away from the manure and directed toward a scrubber (38) in which the contacting step is performed, wherein the scrubber is a venture scrubber [Paragraph 0050]

	In regard to claim 10, Burnham discloses a nitrogen-rich fertilizer comprising a 12% nitrogen [Paragraph 0070]. Similarly, Crabtree discloses a fertilizer comprising, preferably, from 4% to 10% nitrogen [Paragraph 0027].

In regard to claim 11, Burnham et al. disclose heating in the dryer for a sufficient amount of time to reduce the moisture content [Paragraph 0045] to less than three percent [Paragraph 0063]. One of skill in the art would understand typical initial moisture contentment of manure/sludge is above 25%.

In regard to claim 26, Burnham et al. disclose a method for processing manure [Paragraph 0057] comprising water and ammonia [Paragraph 0031], comprising the steps of: 
reducing the pH of the manure (e.g. sulfuric and/or phosphoric acid are mixed with sludge in reactor 12) to generate ammonium from the ammonia (e.g. ammonia compound and acid compound form ammonium sulfate or ammonium phosphate) [Paragraph 0033];
heating the manure (e.g. directly passing the pH-adjusted sludge to dryer 16) to vaporize at least a portion of the water and ammonia contained therein (e.g. the vapors formed during the reaction of the slurry with the acid, flashed off steam, are conveyed) [Paragraph 0045-46];

contacting the air stream comprising the vaporized water and fine carbonaceous particles (e.g. fumes) with a liquid water stream (e.g. contacted with water in scrubber 38) [Paragraph 0050] and dispersing the carbonaceous particles within the liquid water stream to form a nitrogen-rich liquid (e.g. water separation chamber for collecting ammonia fumes and small dust particles in liquid water) [Paragraph 0050].

Burnham does not explicitly disclose a step of removing water from the nitrogen-rich liquid to form the liquid fertilizer composition.

Crabtree et al. is directed to a liquid fertilizer and method of making a liquid fertilizer [Paragraph 0005]. The method includes a step of filtering [Paragraph 0015] a liquid fertilizer (e.g. removing water) to achieve a suspended solids concentration within the nitrogen-rich liquid of less than 15,000 ppm [Paragraph 0028, 0051-0052]. Removing water from the nitrogen-rich liquid (e.g. filtering) is performed to remove the material of a size that might disrupt an irrigation system and preferred filtering processes include, but are not limited to, the use of a 500-mesh screen, membrane filters, continuous agitation through turbulent flow, or reverse osmosis, with or without a self-cleaning method of filtration [Paragraph 0028].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burnham to create a liquid fertilizer from the ammonia vapor, as taught by Crabtree. One of ordinary skill in the art would have been motivated to do so 4 ammonia as possible for use as a fertilize r [Crabtree, Paragraph 0026; Burnham, Paragraph 0001] and to remove material of a size that might disrupt an irrigation system [Crabtree, Paragraph 0015].

In regard to claim 27, the fine carbonaceous particles described by Burnham (e.g. particulates and dust) consist of animal waste fines obtained from an animal waste to solid fertilizer manufacturing process (e.g. particulates created during treatment of manure) [Paragraph 0049].

In regard to claim 28, Burnham discloses using a baghouse filter (36) to remove an amount of particulates (e.g. carbonaceous particles), the step of removing the particulates comprising this filtration step [Paragraph 0049].

In regard to claim 29, Burnham discloses steps of recombining the removed particulates (e.g. carbonaceous particles, etc.) in a recycling step with the manure [Paragraph 0049].

	In regard to claim 30, Burnham does not explicitly disclose a step of forming a liquid fertilizer composition that comprises less than 15,000 ppm of suspended solids. However, Crabtree et al. disclose a step of filtering [Paragraph 0015] a liquid fertilizer (e.g. removing water) to achieve a suspended solids concentration within the nitrogen-rich liquid of less than 15,000 ppm [Paragraph 0028, 0051-0052]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a composition comprising a suspended solids content within the claimed range. One of ordinary skill in the art would have 

	In regard to claims 31-32, Burnham et al. disclose a heating step carried out using a rotating drum dryer [Paragraph 0047], wherein the heating is to a temperature of about 200°F [Paragraph 0078].

	In regard to claim 33, Burnham discloses a nitrogen-rich fertilizer comprising a 12% nitrogen [Paragraph 0070]. Similarly, Crabtree discloses a fertilizer comprising, preferably, from 4% to 10% nitrogen [Paragraph 0027].

In regard to claim 34, Burnham et al. disclose heating in the dryer for a sufficient amount of time to reduce the moisture content [Paragraph 0045] to less than three percent [Paragraph 0063]. One of skill in the art would understand typical initial moisture contentment of manure/sludge is above 25%.

Response to Arguments
Applicant’s arguments with respect to the rejection of the claim(s) based on the Josse prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/JENNIFER A SMITH/
Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                           January 10, 2022